         Case 1:19-cv-00319-RA Document 21 Filed 03/28/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

DAVID BERGEN, Individually and on          No.: 1:19-cv-00319-RA
Behalf of All Others Similarly Situated,

               Plaintiff,

               v.

MARKEL CORPORATION, THOMAS S.
GAYNER, RICHARD R. WHITT III,
ANNE G. WALESKI, and JEREMY A.
NOBLE,

               Defendants.
LANCE ARTHUR WELLINGTON,                   No.: 1:19-cv-01947-RA
Individually and on Behalf of All Others
Similarly Situated,

               Plaintiff,

               v.

MARKEL CORPORATION, THOMAS S.
GAYNER, RICHARD R. WHITT III,
ANNE G. WALESKI, and JEREMY A.
NOBLE,

               Defendants.
GLEN COHEN, Individually and on Behalf     No.: 1:19-cv-02133-RA
of All Others Similarly Situated,

               Plaintiff,

               v.

MARKEL CORPORATION, ALAN I.
KIRSHNER, THOMAS S. GAYER,
RICHARD R. WHITT III, ANNE G.
WALESKI, and JEREMY A. NOBLE,

               Defendants.

                       NOTICE OF WITHDRAWAL OF COUNSEL
          Case 1:19-cv-00319-RA Document 21 Filed 03/28/19 Page 2 of 3



       TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR ATTORNEYS

OF RECORD HEREIN:

       PLEASE TAKE NOTICE that the law firm of Glancy Prongay & Murray LLP and its

attorneys hereby withdraw as counsel of record for lead-plaintiff movants (“Movants”) Mark

Smith, David Bergen, Scott Simon, and Merle Klebanoff, and will no longer appear as counsel of

record in the above-captioned action.    Movants will continue to be represented by court-

appointed lead counsel



DATED: March 28, 2019                      GLANCY PRONGAY & MURRAY LLP

                                           By: s/ Lesley F. Portnoy
                                           Lesley F. Portnoy (LP-1941)
                                           230 Park Ave., Suite 530
                                           New York, NY 10169
                                           Telephone: (212) 682-5340
                                           Facsimile: (212) 884-0988
                                           lportnoy@glancylaw.com

                                           GLANCY PRONGAY & MURRAY LLP
                                           Lionel Z. Glancy
                                           Robert V. Prongay
                                           1925 Century Park East, Suite 2100
                                           Los Angeles, CA 90067
                                           Telephone: (310) 201-9150
                                           Facsimile: (310) 201-9160
                                           lglancy@glancylaw.com
                                           rprongay@glancylaw.com
          Case 1:19-cv-00319-RA Document 21 Filed 03/28/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, Lesley Portnoy, hereby certify that this document filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

and paper copies will be sent to those indicated as non-registered participants on March 28,

2019.



Dated: March 28, 2019                                    /s/ Lesley Portnoy
                                                             Lesley Portnoy
